Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis (US 2013/0281598 A1) in view of WO 2016/202359 A1 (Dec. 22, 2016) and KR 1009745B1 (May 31, 2020), and further in view of Schmidt et al (US 5,565,275).
Kourtakis teaches fluoropolymer comprising a phyllosilicate and a cured product thereof in abstract and examples.  Kourtakis teaches that the fluoropolymer include a terpolymer of vinylidene fluoride, perfluoro(methy (vinyl ether) and tetrafluoroethylene in claim 8.  Kourtakis does not teach employing magnesium oxide and calcium oxide.
The instant invention further recites a reaction product of silica-aluminum silicate with vinyl ethoxysilane over Kourtakis.
Kourtakis further teaches employing other additives including other fillers in [0026].
The instant specification teaches that the silica-aluminum silicate would include a commercial product Sillitin Z86 in [0024] of the published US 2020/0109262 A1.
2-Al2[(OH)4Si2O5] mixture inherently which would fall within scope of the instant filler.  The table at page 9 teaches utilization of about 33 wt.% of the Sillitin V85.
English abstract of KR teaches inorganic fillers pre-coated/reacted with various silanes including vinyl ethoxysilane at a bottom portion and such pre-coating/reaction would be expected to yield superior bonding between the filler and a matrix resin inherently.
Utilization of about 23 wt.% of the Sillitin Z86 and a reactive silane for cured elastomeric compositions is well-known as taught by Schmidt et al (table 1 and table at col. 8 in which vinyl-functional silane is also taught). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of Sillitin Z86 or Sillitin V85 of WO coated with vinyl ethoxysilane of KR in Kourtakis since Kourtakis further teaches employing other fillers and since utilization of inorganic fillers such as Sillitin Z86 and Sillitin V85 pre-coated/reacted with the silane is well-known as taught by WO and since the vinyl ethoxysilane is one of well-known reactive silanes as taught by KR and since utilization of the Sillitin Z86 and a reactive silane for cured elastomeric compositions is well-known as taught by Schmidt et al absent showing otherwise.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2010/0036039 A1) and 6 pages product brochure of Viton by Chemours, copyrighted 2016 and 2 pages product brochure of Viton GLT305 by MatWeb in view of WO 2016/202359 A1 (Dec. 22, 2016) and KR 1009745B1 (May 31, 2020), and further in view of Schmidt et al (US 5,565,275).
Sano teaches fluororubber composition comprising a terpolymer of vinylidene fluoride/perfluoro(methy (vinyl ether)/tetrafluoroethylene in abstract and table 1.  The terpolymer is taught as a low-temperature-type including DuPont GLT-types having a TR10 value of -40 to -25oC in [0032] and thus the instant specification teaches GLT ternary fluoropolymers by du Pont in [0043-0044] of the published US 2020/0109262 A1.  The 6 pages product brochure of Viton by Chemours, copyrighted 2016, in which Vitons having TR-10 value of -30 to -23oC falling with scope of the TR10 value taught by Sano are taught to have a fluoride content of 64% and 67%.  Furthermore, example 1 teaches Viton GLT305 and the product brochure of Viton GLT305 by MatWeb teaches that it has a fluoride content of 64%.
 Thus, the low-temperature-type including DuPont GLT-types would be expected to have the recited content of a fluoride of claim 3 as evidenced by the 6 page product brochure of Viton by Chemours, copyrighted 2016 and the product brochure of Viton GLT305 by MatWeb.  
Sano does not teach employing magnesium oxide and calcium oxide.

Sano further teaches employing other fillers such as the hydrotalcite and aluminum silicate in [0054].
The instant specification teaches that the silica-aluminum silicate would include a commercial product Sillitin Z86 in [0024] of the published US 2020/0109262 A1.
WO teaches the Sillitin Z86 and Sillitin V85 and silane coated types at page 4, lines 1-6.   The Sillitin Z85 has a structure of SiO2-Al2[(OH)4Si2O5] mixture inherently which would fall within scope of the instant filler.  The table at page 9 teaches utilization of about 33 wt.% of the Sillitin V85.
English abstract of KR teaches inorganic fillers pre-coated/reacted with various silanes including vinyl ethoxysilane at a bottom portion and such pre-coating/reaction would be expected to yield superior bonding between the filler and a matrix resin inherently.
Utilization of about 23 wt.% of the Sillitin Z86 and a reactive silane for cured elastomeric compositions is well-known as taught by Schmidt et al (table 1 and table at col. 8 in which vinyl-functional silane is also taught).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of Sillitin Z86 or Sillitin V85 of WO coated with vinyl ethoxysilane of KR in Sano with or without the hydrotalcite since Sano further teaches employing other fillers such as the hydrotalcite and aluminum silicate and since utilization of inorganic fillers such as Sillitin Z86 and Sillitin V85 pre-coated/reacted with the silane is well-known as taught by WO and since the vinyl Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited amount of the hydrotalcite of claim 2: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 2, 2021                                                 /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762